Order entered April 2, 2019




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00262-CR

                               JACOB NATHAN ROSS, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F-1611734-V

                                               ORDER

        This case was submitted on March 20, 2019.

        The reporter’s record was filed July 10, 2018. Volume 5 contains a photocopy of State’s

Exhibit 70, the DVD of a 911 call offered and admitted at trial. Because a photocopy of a DVD

does not provide this Court with anything to review, we ORDER court reporter Peri Wood to

file a supplemental reporter’s record containing a true and correct playable copy of State’s

Exhibit 70, the DVD of a 911 call, within TEN DAYS of the date of this order.

        Additionally, this Court received a letter dated March 19, 2019, from the State stating

that the jail call filed with this Court as State’s Exhibit 64 is a different jail call from the one that

was offered, admitted and published to the jury at trial as State’s Exhibit 64. The letter states the

parties have agreed to a substitution for the previously filed State’s Exhibit 64 with the correct
jail call. The letter recites that a copy was sent to counsel for appellant via e-service, who has

filed no response or objection. As of the date of this order, this Court has not received the

substituted exhibit. We therefore ORDER court reporter Peri Wood to file a supplemental

reporter’s record containing a true and correct playable copy of State’s Exhibit 64, the proper jail

call that was offered admitted and published to the jury at trial as State’s Exhibit 64 within TEN

DAYS of the date of this order.

       We DIRECT the clerk to send copies of this order to the Honorable Brandon

Birmingham, Presiding Judge, 292nd Judicial District Court; Peri Wood, official court reporter

for the 292nd Judicial District Court; and counsel for all parties.



                                                      /s/     LANA MYERS
                                                              PRESIDING JUSTICE